ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”), dated as of October
6, 2008, is entered into by and between Pringle Wind I, LLC, a Texas limited
liability company (“Assignor”), and LittlePringle2, LLC, a Delaware limited
liability company ("Assignee”), and consented to and acknowledged by Hutchinson
County, Texas, acting through its duly elected Commissioners Court (“Hutchinson
County”).
 
WHEREAS, Assignor and Hutchinson County entered into that certain Tax Abatement
Agreement, dated August 25, 2008 (the “Contract”), pursuant to which Hutchinson
County agreed to exempt from taxation certain percentages of real property upon
which a wind farm is intended to be developed;
 
WHEREAS, Higher Power Energy, LLC (“Higher Power Energy”) holds 100% of the
limited liability company interest in the Assignor;
 
WHEREAS, Higher Power Energy and Perpetual Energy Ltd. (“Perpetual”) hold in
aggregate 100% of the limited liability company interest in Higher Perpetual
Energy, LLC (“Higher Perpetual”);
 
WHEREAS, Higher Perpetual and DeWind Energy Development Company, LLC (“DeWind”)
have established DeWind SWI Wind Farms, LLC (“Company”) with the intent of
developing certain wind farm projects, have entered into a limited liability
company agreement with the Company in furtherance of such pursuit, and will
initially hold in aggregate 100% of the limited liability company interest in
the Company;
 
WHEREAS, the Company holds 100% of the limited liability company interest in the
Assignee;
 
WHEREAS, Higher Perpetual, DeWind, Higher Power Energy, the Company, Assignee
and others have entered into a Conveyance and Contribution Agreement which sets
out, among other things, the contributions that each of Higher Perpetual and
DeWind will make or will cause to be made to the Company in exchange for the
respective limited liability company interest that Higher Perpetual and DeWind
will initially receive in the Company;
 
WHEREAS, as part of Higher Perpetual’s contribution to the Company, Higher Power
Energy is obligated to cause Assignor to assign the Contract to the Assignee;
and
 
WHEREAS, Assignor has agreed to assign the Contract to Assignee and Assignee has
agreed to accept such assignment and assume all of the obligations of the
Assignor under the Contract as provided hereunder, and Hutchinson County has
agreed to consent to and acknowledge such assignment of the Contract,
 
NOW, THEREFORE, in consideration of the sum of TEN AND No/100 DOLLARS ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Assignment.  Assignor hereby transfers and assigns unto Assignee
and Assignee hereby accepts, all of Assignor’s right, title, and interest in, to
and under the Contract.  Assignor hereby warrants further that (i) no prior
assignment of the Contract, or benefits thereunder has been executed by
Assignor; (ii) no act has been performed by Assignor which might interfere with
or prevent Assignee from enjoying and exercising any of its rights and
privileges evidenced hereby; and (iii) the Contract has not been modified.
 
2.           Assumption.  Assignee hereby accepts the foregoing assignment of
the Contract and hereby covenants and agrees with Assignor that Assignee will
assume, keep, pay, and perform all covenants, obligations, promises, and
conditions to be kept and performed by Assignor thereunder.
 
3.           Agreement.  Hutchinson County hereby consents to and acknowledges
the foregoing assignment and assumption of the Contract.
 
4.           Successors and Assigns.  This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives.
 
5.           Choice of Law.  This Assignment shall be governed by the laws of
the State of Texas.
 
6.           Severability.  The invalidity of any provision of this Assignment,
as determined by a court of competent jurisdiction, shall in no way affect any
other provision hereof.
 
[ Signature page follows. ]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.
 

 
ASSIGNOR
   
PRINGLE WIND I, LLC
           
By:
  
   
Name:
  
   
Title:
  
           
ASSIGNEE
   
LITTLEPRINGLE2, LLC
           
By:
  
   
Name:
  
   
Title:
  
 

 
AGREED TO AND ACKNOWLEDGED BY:
HUTCHINSON COUNTY, TEXAS
COMMISSIONERS COURT HUTCHINSON COUNTY, TEXAS


By:
  
 
Name:
  
 
Title:
  
 

 
 
 

--------------------------------------------------------------------------------

 
